Citation Nr: 1448733	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for arthritis of the spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to October 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal was remanded by the Board in November 2013 and April 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 Board remand found that a December 2013 VA examiner's opinion that the Veteran's lower back disorder had not been "significantly aggravated" by his bilateral foot disorder implied that the back disorder may have been at least minimally aggravated by the foot disorder.  As the prior opinion did not address this issue, the Board requested an addendum opinion.  Specifically, the April 2014 remand directed the examiner to provide an opinion as to whether it is at least as likely as not that the service-connected foot disability aggravated the arthritis of the spine, and, if so, to describe the extent of aggravation with as much detail as possible.  The examiner was also instructed to provide a rationale if he concluded that there was no evidence of aggravation.

In a May 2014 addendum, the December 2013 examiner stated the following: "This provider has already entered TWICE (In May 13, 2013 AND December 20, 2013) Reports for medical Opinion stating That IN MY INFORMED MEDICAL OPINION VETERAN [the VETERAN'S] BACK ARTHRITIS IS LEAST LIKELY THAN NOT Associated to his SC feet condition (PLEASE SEE THOSE PREVIOUS NOTES).  My opinion REMAINS THE SAME.	IF Veteran and/or Reviewer disagree with such Opinion a Second Medical opinion from a different C&P provider can be requested [sic]."  (Emphasis in the original)

Because the examiner failed to address the issue of aggravation or support the prior conclusion with a rationale, the May 2014 opinion is not substantially compliant with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the examiner's apparent disinterest in further addressing this issue, an addendum opinion should be obtained from another suitably qualified VA examiner.

Additionally, the AOJ is advised that the claim number appearing on an August 2014 supplemental statement of the case is incorrect.  A review of Virtual VA and VBMS shows that this number is associated with another Veteran.  Although there is no indication that there are any documents missing from the appellant's claims folder, on remand, the AOJ should ensure that the claimant's documents have not been misplaced in another Veteran's file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ensure that the appellant's claims folder is complete and that no documents have been misplaced in another Veteran's file.

2. Thereafter, forward the entire claims file in electronic records to a physiatrist, orthopedist, or similarly qualified VA examiner.  Do not request an addendum opinion from the author of the May 2013, December 2013 and May 2014 opinions.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner is advised that this request is the result of a December 2013 VA opinion where, in pertinent part, a VA examiner stated that the Veteran's lower back disorder had not been "significantly aggravated" by his bilateral foot disorder.  As VA regulations provide for service connection where disabilities have been permanently worsened because of an already service-connected disability, the statement implied that the foot disorder may have permanently aggravated the back disorder.  Compensation is available for that degree of disability that is over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b).

Thus, the examiner should provide an opinion as to whether it is at least as likely as not that the service-connected foot disability aggravated (permanently made worse) the arthritis of the spine.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.  If a determination cannot be made without an additional examination, such examination should be scheduled.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


